Citation Nr: 9927524	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which held that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for schizophrenia.

The Board notes that the veteran perfected an appeal of a 
September 1997 RO denial of entitlement to a nonservice-
connected pension.  However, in an April 1998 statement, he 
expressly withdrew that issue from appellate status.  As a 
result, it is not before the Board.  See 38 C.F.R. § 20.204  
(1998).


FINDINGS OF FACT

1.  A claim seeking entitlement to service connection for 
schizophrenia was denied by the RO in a February 1978 
decision.  The RO confirmed that denial in a formal rating 
decision in June 1978.  In its decision, the RO held that the 
veteran's schizophrenia existed prior to service and was not 
aggravated by service.

2.  The veteran did not initiate an appeal of the RO's 
February 1978 or June 1978 decision within 1 year of 
notification of the adverse decision.

3.  The veteran requested to reopen his claim for entitlement 
to service connection for schizophrenia in October 1997.  

4.  The evidence added to the record subsequent to the June 
1978 RO decision consists of duplicate service and VA medical 
records and letters from a private physician.

5.  Evidence received since the June 1978 RO decision bears 
directly and substantially on the issue of whether the 
veteran's schizophrenia existed prior to service.

6.  The medical evidence shows a current diagnosis of 
schizophrenia.

7.  Service medical records show treatment for schizophrenia 
during service.

8.  The claims file contains no independent medical records 
showing that the veteran's schizophrenia existed prior to 
service.


CONCLUSION OF LAW

1.  The June 1978 RO decision denying the veteran's claim 
seeking entitlement to service connection for schizophrenia 
is final.  38 U.S.C.A. § 7104  (West 1991); 38 C.F.R. 
§ 20.302(b)  (1998).

2.  Additional evidence received since the June 1978 RO 
decision is both new and material; thus, the claim for 
service connection for schizophrenia is reopened and must be 
considered on the basis of all the evidence of record, both 
new and old.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1998).

3.  Schizophrenia was incurred during active service.  
38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 
3.303, 3.304  (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In this case, the record shows that the RO rendered a 
decision pertaining to the issue of service connection for 
schizophrenia in February 1978, denying the veteran's claim.  
It formalized that decision in June 1978.  In its decision, 
the RO held that the veteran's schizophrenia existed prior to 
service and was not aggravated therein.  The veteran did not 
initiate an appeal of the RO's decision within 1 year from 
receiving notice of its adverse determination.  38 U.S.C. A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302(a)  (1998).

In October 1997, the veteran sought to reopen his claim for 
service connection for schizophrenia, submitting additional 
medical evidence.  The RO, in an August 1998 decision, denied 
his claim.  It held that, before the claim may be reopened, 
there must be a reasonable possibility that the additional 
evidence would change the outcome and that, in this case, the 
additional evidence submitted by the veteran had no 
reasonable possibility of changing the outcome.
II.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1998).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

III.  Evidence

a.  Previously-considered evidence

Service personnel records show that the veteran served on 
inactive duty with the United States Army National Guard from 
June 1973 to May 1977 and that he was ordered to active duty 
in May 1977 for failure to satisfactorily participate in 
required unit training.

Service medical records include June 1973 and January 1974 
medical examination reports pertaining to the veteran's 
period of service with the Army National Guard.  They 
indicate that his psychiatric status was normal.

An induction medical examination report pertaining to the 
veteran's entry into active duty is not of record.

A June 1977 admission record from Walter Reed Army Medical 
Center (WRAMC) indicates that the veteran was admitted with a 
diagnosis of paranoid schizophrenia.  His chief complaint was 
being depressed.  Medical history indicates that he began 
experiencing difficulties on approximately the first day at 
his new unit.  Mental status examination revealed that he 
spoke in a monotone and was devoid of expression.  Affect was 
blunted.  Mood was reported as depressed.  He reported 
paranoid ideation.  Memory, orientation, and thought 
processes were intact.  Hospital course was without anti-
psychotic medications.  Overall, the veteran did very well, 
with no evidence of acute psychotic changes, but with subtle 
signs suggestive of chronic schizophrenic process.  He 
described stressful events upon arrival to his new military 
unit.  Medical history revealed no evidence of previous 
psychiatric hospitalization or therapy.  Diagnosis was 
"schizophrenia, latent, chronic, of moderate severity, 
manifested by mild grandiosity, ideas of reference, and 
difficulty tolerating stress."  His schizophrenia was 
determined to have been incurred in the line of duty.  The 
report shows that the veteran was deemed unfit for further 
military duty.

A June 1977 report of medical examination indicates that the 
veteran had latent schizophrenia.

An August 1977 Medical Board Proceedings (MBP) document 
indicates that the veteran entered active duty on May 8, 
1977, and was initially admitted for psychiatric care on June 
8, 1977.  The document reiterates that his diagnosis was 
schizophrenia, latent, chronic, and that it was incurred in 
the line of duty.  It further notes that said disability did 
not exist prior to entering active duty.

An August 1977 Physical Evaluation Board  (PEB) report 
reflects that the veteran's schizophrenia precluded him from 
reasonable fulfillment of his duties in the Army.  It also 
indicates that the medical evidence of record included 
sufficient evidence that his condition existed prior to 
service and was not aggravated by service, but was the result 
of natural progression.  It indicates that his bizarre 
behavior 1 day after entering active duty was proof that his 
condition existed prior to service.

The veteran was separated from active duty, effective 
November 1977.

A March 1978 VA admission report indicates that the veteran 
was hospitalized for paranoid schizophrenia.  It reflects, as 
medical history, that the veteran was hospitalized at WRAMC 
for a "thought disorder" for 3 months, ending in September 
1976.  Current complaints were of hearing voices.  The 
veteran was started on Haldol and Cogentin.  Mental status 
examination on admission was significant for a slightly 
blunted affect, anxious mood, and reporting of auditory and 
visual hallucinations, illusions, and delusions of 
persecution.  Mental status examination on discharge was 
within normal limits.

b.  Newly-submitted evidence

A November 1978 VA admission record shows that the veteran 
was hospitalized for a gunshot wound.  A diagnosis of 
schizophrenia was noted.

VA outpatient records from November 1978 to March 1979 show 
treatment for the veteran's residuals of gunshot wound.

A July 1998 private physician's letter, from Christian 
Lamousin, MD, reflects that the veteran's records were 
reviewed and that it appeared that he began manifesting 
symptoms of psychosis during service.

Another July 1998 private physician's letter from Dr. 
Lamousin states that review of medical records showed that 
the veteran first had schizophrenic symptoms in service, 
based on the June 18, 1977, service admission record.  The 
letter also indicates that the veteran's current diagnosis 
was "schizophrenia, undifferentiated type."

Duplicate service, private, and VA medical records were also 
submitted by the veteran.

IV.  Analysis

a.  New and material evidence

As stated above, the veteran's claim seeking entitlement to 
service connection for schizophrenia was finally denied by 
the RO in June 1978.  The Board may reopen and reconsider 
that claim only if the veteran presents new and material 
evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)  (1998); 
(West 1991); Barnett v. Brown, 83 F.3d 1380  (Fed. Cir. 1996) 
(the Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented and, before the claim is reopened, the Board must 
find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Initially, the Board finds that 
the duplicate medical records are not "new" for purposes of 
new and material evidence.  They are, by their nature, 
duplicative.  The VA medical records and private physician's 
letters are "new" in that they were not before the RO at 
the time of its final denial.  However, the "new" evidence 
must also be "material" to satisfy the Manio test.  This 
requires a determination as to whether the additional 
evidence is relevant to, probative of, and bears directly and 
substantially on the issue at hand so that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156  (1998); Evans, 9 Vet. App. 273  (1996); 
Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  In this 
case, the RO denied the veteran's claim because it concluded 
that his condition existed prior to service and was not 
aggravated by service.  Thus, in the present matter, the 
additional evidence will be considered "material," if it 
suggests inservice incurrence or aggravation of 
schizophrenia.  See 38 C.F.R. § 3.303  (1998).  To that end, 
the credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Overall, the Board finds that the additional evidence does go 
the "issue at hand."  Specifically, the Board finds that 
the newly-submitted private physician's letters provide a 
medical opinion that the veteran's schizophrenia began during 
service.

In light of the above, the veteran's claim of entitlement to 
service connection for schizophrenia is reopened and must be 
considered in light of all the evidence, both old and new, 
with evaluation of the probative value of the evidence.

b.  Service connection

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).

In this case, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The claims file includes evidence indicating 
inservice treatment for schizophrenia, as well as evidence of 
a current disability.  The veteran has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist, 
as mandated by 38 U.S.C.A. § 5107(a).

Initially, the Board notes that VA regulations provide that 
every veteran is given a presumption of soundness upon 
entering active duty.  Every veteran is presumed to have been 
in sound condition at the time of enrollment except for 
defects "noted" at that time, unless clear and unmistakable 
evidence demonstrates that a disease or injury existed prior 
thereto.  38 U.S.C. § 1111  (1999); 38 C.F.R. § 3.304(b)  
(1998).  The United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans' Appeals) 
(Court) has held that "[t]he regulation provides expressly 
that the term 'noted' denotes '[o]nly such conditions as are 
recorded in examination reports,' 38 C.F.R. § 3.304(b), and 
that '[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.' 38 C.F.R. § 3.304(b)(1)."  
Crowe v. Brown, 7 Vet. App. 238, 245  (1994).  In that case, 
the Court also stated that the burden of overcoming the 
presumption of soundness is a formidable one.  Id. (citing 
Kinnaman v. Principi, 4 Vet. App. 20, 27  (1993).  It is only 
overcome by "independent medical evidence of record."  Id. 
at 246.  The Crowe decision is consistent with well-settled 
case law of the Court, holding that VA cannot rely on an 
absence of medical evidence or unsubstantiated medical 
conclusions to deny a claim.  See Williams v. Brown, 4 Vet. 
App. 270 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

However, the regulations also provide that "symptoms of 
chronic disease from date of enlistment, or so close thereto 
that the disease could not have originated in so short a 
period will establish preservice existence thereof."  
38 C.F.R. § 3.303(c)  (1998).  Specifically, in the field of 
mental disorders, "chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin."  Id.

In this case, there is no service induction medical 
examination report of record.  As such, there is no medical 
evidence "noting" that the veteran had schizophrenia upon 
his entry into active duty.  Therefore, the veteran is 
presumed to not have had schizophrenia prior to active duty.  
This presumption is not rebutted by any other evidence in the 
claims file.

The Board recognizes that the August 1977 PEB report 
specifically indicates that there was "sufficient" medical 
evidence of record indicating that the veteran's 
schizophrenia existed prior to service and was not aggravated 
by service.  Ordinarily, the PEB report would be considered 
of high probative value in determining whether or not a 
disability preexisted service.  However, in this case, for 
several reasons, the Board finds this PEB's probative value 
diminished.  First, it states that there was medical evidence 
that schizophrenia preexisted service.  However, no such 
medical evidence is attached to the PEB report or is 
otherwise in the claims file.  In fact, the only medical 
evidence dated prior to the veteran's term of active duty is 
the Army National Guard physical examination reports, and 
they do not note any psychiatric disorders.  In those 
reports, the veteran's psychiatric status was reported as 
normal.  Second, the PEB report states that the veteran's 
"bizarre behavior" only 1 day after entry into active duty 
was "proof" of preservice origin.  On the contrary, the 
fact that his behavior began 1 day after entering active duty 
supports the conclusion of inservice incurrence.  Finally, 
the PEB report goes against the other service medical records 
in the claims file.  The June 1977 WRAMC admission report and 
August 1977 MBP report specifically show that the veteran was 
first admitted for treatment for schizophrenia in June 1977, 
after entering active duty, and that there was no medical 
history of any prior psychiatric treatment.  Both documents 
expressly state that the veteran's schizophrenia was incurred 
in the line of duty.  The MPB report further states that his 
condition did not exist prior to service.

It is worth noting that the March 1978 VA admission report 
states that the veteran was admitted at WRAMC in 
approximately June 1976 for treatment of a "thought 
disorder."  However, the Board finds no such evidence.  In 
fact, while there are medical records from WRAMC, they are 
dated in June 1977.  The Board presumes an error in reporting 
of the veteran's medical history or in transcribing the 
medical history is responsible for the inconsistency.  In any 
event, the Board finds no evidence of any medical treatment 
in 1976.  The 1977 WRAMC records, as stated above, 
specifically state that the veteran had no prior treatment 
for schizophrenia.

Overall, while the service PEB report indicates that the 
veteran's schizophrenia existed prior to service, that report 
is not "independent medical evidence," as is required by 
Crowe, supra.  It does not indicate that the veteran was 
treated for or diagnosed with schizophrenia prior to service; 
it is merely a medical conclusion made by the PEB.  The Board 
makes no judgment as to the accuracy of that conclusion.  Its 
task is to adjudicate this case de novo and based solely on 
the evidence before it at this time.  No independent medical 
evidence currently before the Board suggests that the veteran 
had schizophrenia prior to service.

In light of the above, the Board concludes that schizophrenia 
was first incurred during active duty.

In order to be granted entitlement to service connection, the 
claims file must also contain competent evidence that the 
veteran currently has a disability.  38 C.F.R. § 3.303  
(1998); Caluza v. Brown, 7 Vet. App. 498  (1995).  In this 
case, there is a paucity of such evidence.  Nevertheless, 
such evidence does exist.  The July 1998 private physician's 
letter specifically notes that the veteran's current 
diagnosis was "schizophrenia, undifferentiated type."  This 
diagnosis cannot be dissociated from that made in service.

Accordingly, the Board finds that entitlement to service 
connection for schizophrenia is warranted.


ORDER

The veteran's claim seeking entitlement to service connection 
for schizophrenia is reopened and granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

